1
2
3                                                                     JS-6
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY S.,                                      Case No. 2:18-cv-03446-KES
12                  Plaintiff,
                                                          JUDGMENT
13       v.
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                    Defendant.
16
17
18            IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is affirmed and this action is dismissed with prejudice.
21
22   DATED: January 22, 2019
23
                                                  ______________________________
24                                                KAREN E. SCOTT
25                                                United States Magistrate Judge

26            1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28

                                              1
